'Q,AO 154 (10/03) Substitution of Attorney



                                             UNITED STATES DISTRICT COURT
                            Eastern                               District of                                        California


           UNITED STATES OF AMERICA
                                                                                CONSENT ORDER GRANTING
                                                Plaintiff (s),                  SUBSTITUTION OF ATTORNEY
                               V.
                     MARIE BROWN                                                CASE NUMBER:                6:19-po-00109-JDP
                                              Defendant (s),

          Notice is hereby given that, subject to approval by the court, _M_A_R_IE_B_R_O_W_N_ _ _ _ _ _ _ _ substitutes
                                                                                                            (Party (s) Name)

CAROL ANN MOSES        , State Bar No. 164193
----------------------                 ------- as counsel of record in
                             (Name ofNew Attorney)

place of        BRIAN ABBINGTON, ASSISTANT FEDERAL PUBLIC DEFENDER
                                                            (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
          Firm Name:                     Law Office of Carol Moses

          Address:                       7636 N. Ingram, Suite 104, Fresno, CA 93711

                                         (559) 449-9069  Facsimile                                    (559) 513-8530
          Telephone:
          E-Mail (Optional):
                                       -----------------
                                              t
                                         caro I@yo semi e Iawy er.com


I consent to the above substitution.                                                 /s/ MARIE BROWN
Date:                            7/22/2019
                                                                                                                (Signature of Party (s))

I consent to being substituted.
Date:                            7/22/2019                                           /s/ BRIAN ABBINGTON
                                                                                                        (Signature of Former Attorney (s))

I consent to the above substitution.
Date:                            7/22/2019                                           /s/ CAROL ANN MOSES
                                                                                                             (Signature ofNew Attorney)



The substitution of attorne is hereby approved and so ORDERED.

                                                                                                 ~-~-•
Date:
                                                                                                                        Judge

[Note: A separate consent order of substitution must be filed by ea                       new attorney wishing to enter an appearance.]
